Citation Nr: 0705918	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-14 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $15,952.00.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 determination of a 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board notes that the veteran requested a Board hearing at 
a local VA office in his March 2005 VA Form-9.  As such a 
hearing has not yet been conducted, this matter should be 
REMANDED to schedule the veteran for a Board hearing at the 
nearest regional office (RO).  See 38 C.F.R. § 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Board hearing at the St. Louis, Missouri 
RO.  Appropriate notification should be 
given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the claims folder

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


